Luke, J.
1. Where one is on trial for manufacturing intoxicating liquors, and the evidence tends to show that he was seen at a whisky still, pouring beer or mash into it, and the still was shortly thereafter found to be warm and to have had fire under it, but no quantity of whisky was found or shown to have been distilled, and no evidence was adduced to show who made the beer, a verdict finding the accused guilty of an attempt to make whisky is not contrary to law or without evidence to support it. Leverett v. State, 20 Ga. App. 748 (93 S. E. 232).
2. In such a ease there is no error of which the accused will be heard to complain in the charge: “Presence at the place where such liquors are made is not unlawful. There must be, in addition, some act which is necessary and essential to the making, manufacturing, or distilling of such liquors before you would be authorized to find the defendant guilty.”
3. The record discloses no reversible error.

Judgment affirmed.


Broyles, G. J., and Bloodworth, J., concur.